DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
Applicant’s arguments, see pg. 1, filed 12/15/2021, with respect to the 35 U.S.C. §101 rejection of claims 12-22 have been fully considered and are persuasive.  The 35 U.S.C. §101 rejection of claims 12-22 has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. §102(a)(2) rejection of claims 12-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
 The IDS filed 09/13/2022 and 02/22/2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0386572 (Kubertschak) in view of US 518255 (Sumner).
 With respect to claims 12, 23, and 24
Kubertschak teaches: A method for ascertaining data of a traffic scenario (see at least Fig 3; #1 and e; and ¶0059-61), the method comprising: 
detecting an environment of a vehicle with the aid of a sensor device (see at least Fig 3; #1 and e; and ¶0028, ¶0041, and  ¶0059-61; Discussing detecting how other vehicles are moving around a vehicle.); 
detecting the behaviors of road users with the aid of the sensor device (see at least Fig 3; #1 and e; and ¶0028, ¶0041, and  ¶0059-61; Discussing detecting that other vehicles are moving opposite the direction expected.); 
combining and evaluating the detected data of the environment and the behaviors of the road users (see at least Fig 3; #1 and e; and  ¶0059-61; Discussing using the information that vehicles are going the opposite direction in a different lane to mean the road is a 2-way road.), wherein the combining and evaluating of the detected data takes into account external information (see at least Fig 1-3; #1; and ¶0002, ¶0048, and ¶0059-0061; Discussing that map 1 is created using data from multiple vehicles, map 1 is updated based on the detected information, and map 1 may be used to help navigate the vehicle.)  
storing the combined and evaluated detected data (see at least Fig 3; #1 and e; and ¶0059-62; Discussing removing contradicting data from the map and update the map data.).
controlling an autonomous vehicle using the stored combined and evaluated data (see at least ¶0054; Discussing using the map for controlling an autonomous vehicle.)
Although Kubertschak teaches that the map is created using crowdsourced information (see at least ¶0002), Kubertschak does not specifically teach:
wherein the external information includes at least one of the following: data pertaining to accident statistics and police data from police reports.
However Sumner teaches:
wherein the external information includes at least one of the following: data pertaining to accident statistics and police data from police reports (Fig 2; #250; and col. 9 lines 15-45; Discussing collecting data, including police/accident reports, to create weighing data for a map.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teaching of Kubertschak by having the external data that is taken into account when combining data to create a map  include: “data pertaining to accident statistics and police data” as taught by Sumner.  This modification would allow the system to receive information from 
With respect to claim 13
Kubertschak teaches:
wherein the combining and evaluating of the detected data of the environment and the behaviors of the road users are carried out inside or outside the vehicle (see at least claim 16).
With respect to claim 14
Kubertschak teaches:
wherein the combined and evaluated data are stored in an internal or an external digital map of the vehicle (see at least claim 16).
With respect to claim 15
Kubertschak teaches:
wherein the combining and evaluating of the acquired data includes averaging (see at least ¶0032; Discussing looking at the average velocity of the vehicle to determine traffic information.)
With respect to claim 16
Kubertschak teaches:
wherein the combining and evaluating of the acquired data includes the use of exclusion criteria (see at least Fig 3; #1 and #8; and ¶0059-61; Discussing determining information is wrong based on how the vehicles are behaving.).
With respect to claim 17
Kubertschak teaches:
wherein when combining and evaluating the detected data, at least one of the following is taken into account: a local aspect, a temporal aspect, aspects pertaining to behavior patterns (see at least Fig 3; #1 and #8; and ¶0059-62).
 With respect to claim 18
Kubertschak teaches:
wherein the external information includes data pertaining to the weather n(see at least ¶0031).
With respect to claim 19
Kubertschak teaches:
wherein the combined and evaluated data are used for an information system and/or for a driver-assistance system of the vehicle (see at least ¶0001-02).
With respect to claim 20
Kubertschak teaches: A device for ascertaining data of a traffic scenario (see at least Fig 3; #1 and e; and ¶0059-61), the method comprising: 
a sensor device configured to detect an environment of the vehicle (see at least Fig 3; #1 and e; and ¶0028, ¶0041, and  ¶0059-61; Disguising detecting how other vehicles are moving around a vehicle.), 
whereby behaviors of at least one road user are detected with the aid of the sensor device (see at least Fig 3; #1 and e; and Disguising detecting that other vehicles are moving opposite the direction expected.); 
a processing unit configured to combine and evaluate the detected data of the environment and the behaviors of the at least one road user (see at least Fig 3; #1 and e; and  ¶0059-61; Discussing using the information that vehicles are going the opposite direction in a different lane to mean the road is a 2 way road.)  wherein the combining and evaluating of the detected data takes into account external information (see at least Fig 1-3; #1; and ¶0002, ¶0048, and ¶0059-0061; Discussing that map 1 is created using data from multiple vehicles, map 1 is updated based on the detected information, and map 1 may be used to help navigate the vehicle.);  
a memory configured to store the combined and evaluated data (see at least Fig 3; #1 and e; and  ¶0059-62; Discussing removing contradicting data from the map and update the map data.).
a driver-assistance system configured to control an autonomous vehicle using the stored combined and evaluated data (see at least ¶0054; Discussing using the map for controlling an autonomous vehicle.)
Although Kubertschak teaches that the map is created using crowdsourced information (see at least ¶0002), Kubertschak does not specifically teach:
wherein the external information includes at least one of the following: data pertaining to accident statistics and police data.
However Sumner teaches:
wherein the external information includes at least one of the following: data pertaining to accident statistics and police data (Fig 2; #250; and col. 9 lines 15-45; Discussing collecting data, including police/accident reports, to create weighing data for a map.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teaching of Kubertschak by having the external data that is taken into account when combining data to create a map  include: “data pertaining to accident statistics and police data” as taught by Sumner.  This modification would allow the system to receive information from multiple sources, thus create a better map of the surrounding area (see at least Sumner col. 2 lines 45-57).  
With respect to claim 21
Kubertschak teaches:
a communications device configured to transmit the detected and/or the combined and evaluated data (see at least ¶0016-18, ¶0039, and ¶0051).
With respect to claim 22
Kubertschak teaches: A non-transitory computer readable data carrier on which is stored a computer program having program-code for carrying out the method for ascertaining data of a traffic scenario, the computer program, when executed by a computer(see at least Fig 3; #1 and e; and ¶0059-61), causing the computer to perform:  
detecting an environment of a vehicle with the aid of a sensor device (see at least Fig 3; #1 and e; and ¶0028, ¶0041, and  ¶0059-61; Disguising detecting how other vehicles are moving around a vehicle.); 
detecting the behaviors of road users with the aid of the sensor device (see at least Fig 3; #1 and e; and ¶0028, ¶0041, and  ¶0059-61; Disguising detecting that other vehicles are moving opposite the direction expected.); 
combining and evaluating the detected data of the environment and the behaviors of the road users (see at least Fig 3; #1 and e; and  ¶0059-61; Discussing using the information that vehicles are going the opposite direction in a different lane to mean the road is a 2 way road.)  wherein the combining and evaluating of the detected data takes into account external information (see at least Fig 1-3; #1; and ¶0002, ¶0048, and ¶0059-0061; Discussing that map 1 is created using data from multiple vehicles, map 1 is updated based on the detected information, and map 1 may be used to help navigate the vehicle.);  
storing the combined and evaluated detected data (see at least Fig 3; #1 and e; and  ¶0059-62; Discussing removing contradicting data from the map and update the map data.);
controlling an autonomous vehicle using the stored combined and evaluated data (see at least ¶0054; Discussing using the map for controlling an autonomous vehicle.
Although Kubertschak teaches that the map is created using crowdsourced information (see at least ¶0002), Kubertschak does not specifically teach:
wherein the external information includes at least one of the following: data pertaining to accident statistics and police data.
However Sumner teaches:
wherein the external information includes at least one of the following: data pertaining to accident statistics and police data (Fig 2; #250; and col. 9 lines 15-45; Discussing collecting data, including police/accident reports, to create weighing data for a map.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teaching of Kubertschak by having the external data that is taken into account when combining data to create a map  include: “data pertaining to accident statistics and police data” as taught by Sumner.  This modification would allow the system to receive information from multiple sources, thus create a better map of the surrounding area (see at least Sumner col. 2 lines 45-57).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571) 270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MICHAEL F. WHALEN
Examiner
Art Unit 3661



/M.F.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661